195 F.2d 779
GORDONv.GORDON.
No. 11182.
United States Court of Appeals District of Columbia Circuit.
Argued February 26, 1952.
Decided March 13, 1952.

George E. George, Washington, D. C., for appellant.
Harry S. Wender, Washington, D. C., with whom H. Nathaniel Blaustein, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
A separation agreement between a husband and wife provided that the husband was to pay the wife $60 a week for the support of their children during minority. A divorce decree afterwards ordered the husband, in substantially the same terms, to make these payments "during the * * * minority" of the children. The decree said that it did so "Pursuant to the written Agreement filed herein by and between the parties * * *." It provided "That the Articles of Separation filed herein are hereby adopted and made a part of this decree." It did not provide, expressly or by necessary implication, that payments would continue to accrue after the husband's death. In these circumstances we agree with the District Court that they ceased to accrue at his death.


2
Affirmed.